Blatchford, Justice.
'I concur with the district judge in his views and conclusions in his decision in these cases. In the first-entitled case let there be a decree for the libelant for $700, with interest from December 24,1883, and its costs in the district court, taxed at $71.24, and its costs in this court, to be taxed, against the steam-tug; and a decree dismissing the libel as against the steam-boat, with costs to her claimant in the district court, against the libelant, taxed at$48.03, and its costs in this court, against the libelant, to be taxed. In the second-entitled case, let there be a decree for the libelants for $469.05, with interest from October 1, 1883, and their costs in the district court, taxed at $76.13, and their costs in this court, to be taxed, against the steam-tug; and a decree dismissing the libel as against the steam-boat, with costs to her claimant, in the district court, against the libelants, taxed at $57.11, and its costs in this court, against the libelants, to be taxed.